Citation Nr: 0840302	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-32 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation for degenerative 
disc disease of the lumbar spine in excess of 10 percent 
prior to November 2, 2007.  

2.  Entitlement to an initial compensable evaluation for 
lumbar radiculopathy prior to November 2, 2007.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and brother-in-law



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1976; from December 1977 to December 1980; from 
February 1981 to February 1985; and from April 1989 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2005, which granted service connection for 
degenerative disc disease of the lumbar spine, and assigned a 
10 percent rating, effective in June 2001; the veteran 
appealed the 10 percent rating.  In August 2007, the 
appellant appeared at a Board videoconference hearing held 
before the undersigned.  The appeal was remanded in September 
2007.  In a December 2007 rating decision, following a VA 
examination, the RO granted a 20 percent rating for 
degenerative disc disease, effective November 2, 2007, the 
date of the VA examination, as well as a separate 10 percent 
rating for radiculopathy.  

In February 2008, the veteran, through his representative, 
submitted a "partial notice of disagreement", stating, in 
essence, that he was satisfied with the ratings assigned for 
the degenerative disc disease of the lumbar spine and 
radiculopathy, but that the effective date of the ratings 
should be the date of the application.  The RO informed the 
veteran, in July 2008, that this could not be accepted as a 
notice of disagreement since a prior decision on the 
effective date had not been made, and it would be developed 
as a new claim.  However, this was erroneous, as the rating 
for the entire appeal period remains on appeal.  The issue 
before the Board at the time of the September 2007 remand was 
entitlement to a higher initial evaluation for the 
degenerative disc disease, and, hence, the period for 
consideration in the appeal extends from the June 15, 2001 
effective date of the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Since the veteran stated 
he was satisfied with the ratings assigned in the December 
17, 2007, rating, the end period for consideration is 
November 2, 2007.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).  
(A grant of less than the maximum available rating does not 
terminate the appeal, unless the veteran expressly states he 
is satisfied with the assigned rating).  

Therefore, the RO should NOT separately develop the issue of 
an earlier effective date for the higher rating for 
degenerative disc disease, and the separate rating for 
radiculopathy, as an earlier effective date is only claimed 
back to the date of claim, and the rating for this period is 
already within the Board's jurisdiction in connection with 
the higher rating claim.  Indeed, the matter of the earlier 
rating prior to November 2, 2007 was addressed in the March 
2008 supplemental statement of the case.  


FINDINGS OF FACT

1.  From June 15, 2001, through November 1, 2007, 
degenerative disc disease of the lumbar spine was manifested 
by slight limitation of motion, without additional functional 
impairment.

2.  Objective symptoms of lumbar radiculopathy were not shown 
prior to November 2, 2007.  


CONCLUSIONS OF LAW

1.  From June 15, 2001, through November 1, 2007, the 
criteria for an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2001); Diagnostic Code 
5243 (2008).   

2.  Prior to November 2, 2007, the criteria for a separate 
rating for lumbar radiculopathy were not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic 
Code 8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In letters dated in July 2001 and April 2004, prior to the 
initial adjudication of the claim for service connection for 
a back disability, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was 
notified of the service incurrence, current disability, and 
nexus elements of a service connection claim.  He was advised 
of various types of lay, medical, and employment evidence 
that could substantiate the various elements of his service 
connection claim.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Once service connection has been granted, and an effective 
date and rating assigned, the claim has been substantiated, 
and VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In 
this case, the veteran's claim was granted, a disability 
rating and effective date assigned, in a January 2005 
decision of the RO.  Nevertheless, in January 2008, he was 
furnished a letter in which the RO advised the claimant of 
the information necessary to substantiate the claim for a 
higher rating, of his and VA's respective obligations for 
obtaining specified different types of evidence, and of 
information regarding ratings and effective dates.  Issuance 
of this notice was not, however, legally required as VA's 
duty to notify was discharged following the award of service 
connection.  Further, the notice requirements enumerated in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) do not apply 
to initial rating claims.   

With respect to the duty to assist, the veteran's pertinent, 
identified VA and private medical records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran was 
afforded VA examinations in March 2004 and November 2007.  He 
testified at a Board hearing in August 2007.  In conjunction 
with the other evidence of record, the examination findings 
provide an adequate basis for a decision.  He has not 
identified any medical or other evidence which has not been 
obtained.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Background

Service connection for degenerative disc disease of the 
lumbar spine was granted by a rating decision dated in 
January 2005, effective in June 2001.  As discussed in the 
introduction, in December 2007, a higher rating of 20 percent 
was granted, effective November 2, 2007.  In addition, 
effective that same date, a separate 10 percent rating for 
lumbar radiculopathy was granted.  The veteran contends that 
the higher and separate ratings should be effective June 15, 
2001, the date of receipt of his claim for service 
connection.  He also states that he is satisfied with the 20 
and 10 percent ratings.  As discussed above, this is not a 
separate earlier effective date claim, but rather a 
continuation of the appeal of the claim for an initial higher 
rating.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
The disability must be considered in the context of the whole 
recorded history, including service medical records.  See 38 
C.F.R. § 4.2 (2008); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The period for consideration in this case extends 
from the June 15, 2001, effective date of the grant of 
service connection to November 2, 2007, the effective date of 
the higher and separate ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  If the disability has undergone varying and distinct 
levels of severity throughout this time period, staged 
ratings may be assigned.  Id.  

On a VA examination in March 2004, the veteran said that he 
had suffered from chronic lower back pain since an injury in 
service, in which he had been "smashed" between two 
vehicles.  Although he stated that he was treated extensively 
in service, he said he had not received any specific back 
treatment since his discharge from service.  He said that he 
continued to suffer from intermittent chronic low back pain.  
He said he had a tingling sensation down both legs, worse on 
the right, two or three times a week, which lasted about two 
minutes.  He said he had additional functional limitation due 
to pain in his lumbar spine.  He said precipitating factors 
for flare up of lower back pain included forward bending and 
lifting activities.  He denied any incapacitating episodes 
due to his lower back condition.  

On examination, the veteran's lumbar spine had a normal 
configuration.  He reported tenderness with medium palpation 
of the left paraspinal area.  Posture and gait were normal.  
Musculature was normal.  Range of motion to the point where 
the veteran had pain was flexion to 80 degrees, extension to 
20 degrees, and lateral movement and rotation to 20 degrees 
each bilaterally.  Straight leg raising was negative 
bilaterally.  Deep tendon reflexes were 2+ bilaterally.  
There was no additional functional limitation due to pain, 
fatigue, weakness, lack of endurance or coordination with 
repeat range of motion, and the point at which pain began 
remained he same.  He had no muscle atrophy of the lower 
extremities and sensations were within normal limits.  X-rays 
disclosed degenerative disc disease, which the examiner 
attributed to the in-service injury.

The treatment records from the Shawnee Medical Center Clinic 
dated from 1994 to 2002, and from the VA Medical Center in 
Oklahoma City dated from 2002 to 2006 are entirely devoid of 
any complaints or treatment pertaining to the low back, and 
abnormal findings were noted only in connection with the 
March 2004 VA examination.  

In September 2006, the veteran's prior employer wrote 
regarding the veteran's employment as a school custodian from 
January 2004 to September 2006.  She noted that he worked at 
night due to difficulties working with groups of people, and 
that he had done a "wonderful job" working in the evenings; 
indeed, he was an "outstanding employee."  He had lost 5 1/2 
days during the past year due to disability.  

At his hearing in August 2007, the veteran testified that his 
low back symptoms, which he states include tingling and pain 
radiating into the lower extremities, were worse than 
reflected in the March 2004 VA examination report.  

On the VA examination in November 2007, the veteran said that 
the pain in his lower back had gradually become more 
constant.  He also had episodes of a sharper pain.  These 
lasted from a minute to an hour, and he was completely 
incapacitated during them.  He said that he had noticed some 
weakness in his left lower leg when climbing stairs, 
squatting, and standing up from a squat or kneeling position.  
He also said he had some numbness and tingling in the lateral 
aspect of his left thigh.  He denied bowel or bladder 
changes.  He said that while a janitor for a school, he had 
missed work at least two times per month due to the back 
pain.  He indicated that he was unable to meet the 
requirements of the job due to his back.  

On examination, the veteran had a normal posture and gait, 
and the spine showed a normal appearance.  Forward flexion 
was to 60 degrees, side tilt and rotation were 20 degrees 
bilaterally, and extension was to 10 degrees.  There was no 
limitation caused by repetitive use.  There were no objective 
signs of painful motion, spasm, weakness, or tenderness with 
range of motion.  Straight leg raise was positive in the 
supine position on the left at 20 degrees.  Neurological 
examination showed that there was normal muscle strength and 
tone in the lower extremities.  There was no atrophy or 
fasciculations in the thigh or calf.  Deep tendon reflexes 
were 2+ at the knees and right ankle, and 1+ at the left 
ankle.  Sensation was diminished to pinprick and temperature 
sensation in a L5 and S1 dermatomal pattern on the left.  The 
examiner commented that there was no additional limitation of 
motion caused by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  The 
diagnosis was lumbosacral degenerative disc disease with 
lumbar radiculopathy. 

The rating schedule for evaluating disabilities of the spine 
changed during the pendency of this claim.  Where a law or 
regulation changes during the course of an appeal, the 
version most favorable to an appellant applies, except that 
the revised version can be applied no earlier than the 
effective date of that change.  VAOPGCPREC 3-2000 (2000).  
The Board must apply both the former and the revised versions 
of the regulation for the period subsequent to the regulatory 
change, but an effective date based on the revised criteria 
may be no earlier than the date of the change.  Id.; DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

These criteria were revised in two stages, with the revisions 
pertaining to the evaluation of intervertebral disc syndrome 
effective September 23, 2002 (67 Fed. Reg. 54345-54349 
(2002)), followed by a revision of the entire section of the 
rating schedule pertaining to disabilities of the spine 
effective September 26, 2003.  68 Fed. Reg. 51,454-458 (Aug. 
27, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2008).  

III.  Old Criteria

Under the old criteria, in effect prior to September 23, 
2002, mild intervertebral disc syndrome warrants a 10 percent 
rating.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  Severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, is rated 40 percent.  A 60 percent 
rating requires pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

Under the old criteria, in effect prior to September 26, 
2003, limitation of motion of the lumbar spine is rated 10 
percent when slight, 20 percent when moderate, and 40 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292, 
effective prior to September 26, 2003.  The Board observes 
that the words "slight," "moderate," "severe," and 
"marked," as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

Separate ratings may not be granted under diagnostic code 
5293 and diagnostic code 5292.  VAOPGCPREC 36-97 (1997), 63 
Fed. Reg. 31262 (1998); see 38 C.F.R. § 4.14 (2008).  

Under the old criteria, in effect prior to September 26, 
2003, for lumbosacral strain with characteristic pain on 
motion, a 10 percent rating is warranted.  With muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating is 
warranted.  Severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295, effective prior to September 26, 2003.   

The medical evidence shows that under the old criteria, the 
veteran did not display any signs of sciatic neuropathy on 
the March 2004 VA examination.  His range of motion was only 
slightly limited, and he did not have any signs of 
lumbosacral strain.  The November 2007 VA examination showed 
additional symptoms, with forward flexion decreased from 80 
to 60 degrees, and extension decreased from 20 to 10 degrees.  
In addition, straight leg raise was positive in the supine 
position on the left at 20 degrees, sensation was diminished 
to pinprick and temperature sensation in a L5 and S1 
dermatomal pattern on the left, and the diagnosis included 
lumbar radiculopathy.  However, there was still no additional 
limitation caused by repetitive use, or objective signs of 
painful motion, spasm, weakness, or tenderness with range of 
motion.  Neurological examination showed that there was 
normal muscle strength and tone in the lower extremities.  
Moreover, the additional symptoms were not clinically shown 
until the November 2007 VA examination.  

The medical evidence does not show treatment for his back 
condition, and there is no specific time, prior to November 
2, 2007, on which the additional symptoms were shown.  In 
this regard, although the veteran stated that his back caused 
him problems with his job as a janitor, and that he had to 
miss work twice a month due to his back condition, the 
employer wrote that he had done a wonderful job and had lost 
only 5 1/2 days during the last year of his employment due to 
disability.  Moreover, at that time, in September 2006, 
neither his employer nor the veteran attributed termination 
of employment to his back.  Finally, both examinations 
resulted in the conclusion  that there were no factors 
affecting functional impairment, such as pain on motion, 
weakened movement, excess fatigability, lost endurance, or on 
repetitive use.  See 38 C.F.R. §§ 4.40, 4.45 (2008), DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  As a result, the evidence 
does not show findings that more closely approximate the 
criteria for a 20 percent rating for degenerative disc 
disease for any specific time prior to November 2, 2007, 
under the old criteria.

IV.  New Criteria

Intervertebral disc syndrome is rated based on a general 
formula for rating spine conditions, or based on 
incapacitating episodes, whichever results in the higher 
evaluation when combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  

When rated based on incapacitating episodes, a 10 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003).  Although the veteran states 
that he suffers from incapacitating episodes, these have not 
required treatment and bed rest prescribed by a physician; 
therefore, an earlier effective date is not warranted based 
on incapacitating episodes.

Under the general rating formula for diseases and injuries of 
the spine, for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, a 20 percent rating is warranted.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Codes 5235-5243 (2008).  

For a higher rating, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine warrants a 40 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Under the general formula, the veteran's limitation of 
flexion was to 80 degrees in 2004 and to 60 degrees in 2007.  
His combined range of motion was 150 degrees in 2007, and 180 
degrees in 2004.  Neither examination showed muscle spasm, 
guarding, abnormal gait, or abnormal spinal contour.  
Therefore, under the new criteria, the veteran does not 
warrant a rating in excess of 10 percent, and the old 
criteria are more favorable.  

V.  Sciatic Neuropathy

Under the revised rating criteria, any associated objective 
neurologic abnormalities are to be evaluated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Codes 
5235-5243, Note (1).  

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 
percent for severe incomplete paralysis with marked muscular 
atrophy; and 80 percent for complete paralysis when the foot 
dangles and drops, has no active movement possible of muscles 
below the knee, and with flexion of knee weakened or (very 
rarely) lost.  38 C.F.R. § 4.124, Diagnostic Codes 8520, 
8620, 8720 (2008).  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

The medical evidence does not show symptoms of sciatic 
neuropathy prior to the November 2007 VA examination.  In 
this regard, on the VA examination in 2004, although the 
veteran complained of radiation of pain, no objective 
findings were shown.  Accordingly, the evidence does not show 
findings that more closely approximate the criteria for a 
separate evaluation for radiculopathy at any specific time 
prior to November 2, 2007.

VI.  Extraschedular Consideration

The veteran contends that his back disability, along with 
other conditions, caused him to lose his job as a custodian 
in October 2006, and as an upholsterer in July 2007.  Thus, 
the Board must address the question of whether to refer the 
case for an extraschedular rating.  See Barringer v. Peak, 
No. 06-3088 (U.S. Vet. App. Sept. 16, 2008).  In this regard, 
the standard of marked interference with employment required 
for an extraschedular evaluation is less than the standard 
for a TDIU rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-step analysis which provides 
additional guidance in determining whether referral for 
extraschedular consideration is appropriate.  See Thun, 
supra.  According to Thun, the initial step is a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Id.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In addressing the first step, the Board finds that the 
veteran's back disability picture is contemplated by the 
assigned schedular evaluation of 10 percent prior to November 
2, 2007, and, therefore, the ratings are adequate, and 
referral for extraschedular consideration is not required.  
In this regard, there are no symptoms referrable to the low 
back condition noted during the relevant time period which 
are not included in the rating criteria.  As discussed above, 
the veteran's symptoms do not meet the criteria for a higher 
and/or separate rating prior to that date.

Because the schedular criteria are adequate, it is not 
necessary to proceed to the second step, a discussion of 
whether the exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms," such as "marked interference with 
employment" and "frequent periods of hospitalization."  
See Thun, supra.  For these reasons, referral for 
extraschedular consideration is not appropriate in this case.  

As the preponderance of the evidence is against the claim for 
a rating higher than 10 percent for degenerative disc disease 
of the lumbar spine, to include a separate rating for lumbar 
radiculopathy, prior to November 2, 2007, the benefit-of-the-
doubt does not apply, and the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine prior to 
November 2, 2007, is denied.

Entitlement to a separate compensable rating for lumbar 
radiculopathy prior to November 2, 2007, is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


